EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin T. Grzelak on March 2, 2021.
The application has been amended as follows: 
Canceled claim 2.
Amended claim 1 as follows:
1. (Currently Amended) A wiper subassembly for a motor vehicle, the wiper subassembly comprising: 
a windshield wiper retention member configured to [[be]] support a windshield wiper motor and drive assembly, comprising a substantially planar bracket member having a front portion and an opposing rear portion in a longitudinal direction thereof, the front portion being connected by a front connection arrangement transverse strut of a cowl plenum, and the rear portion being connected by a rear connection arrangement to a dash panel;
wherein the front connection arrangement comprises a through-opening extending through the bracket member and an elastomer deformation element secured to and extending upwardly from the transverse strut, the deformation element being received in a positive-locking manner in the through-opening; 
wherein the through-opening comprises an enclosed hole having a securing region at a front portion thereof for positive-locking of the deformation element therein, and a release region at a rear portion thereof for releasing the deformation element therefrom, the release region being separated from the securing region by a narrowed region of the hole; and
wherein pressing the transverse strut backward toward the dash panel, the deformation element is resiliently deformed by the narrowed region and guided from the securing region to the release region and released from the through-opening.


Amended claim 5 as follows:
5. (Currently Amended) The wiper subassembly as claimed in claim 1, wherein a securing element secured to the transverse strut extends through the deformation element.  
Amended claim 9 as follows:
9. (Currently Amended) The wiper subassembly as claimed in claim 8, wherein the windshield wiper retention member has at a lower side a ramp portion which extends toward the rear in a downward direction and which is arranged in the longitudinal direction behind a counter- portion of the transverse strut.  
Amended claim 10 as follows:
10. (Currently Amended) The wiper subassembly as claimed in claim 9, wherein the windshield wiper retention member can be redirected upward with respect to the transverse strut element is guided by the release region out of the through-opening.  
Amended claim 11 as follows:
11. (Currently Amended) A vehicle wiper subassembly comprising: 
a windshield wiper retention member configured to support a windshield wiper motor and drive assembly, comprising a substantially planar bracket member having a front portion and an opposing rear portion in a longitudinal direction thereof, the front portion being connected by a front connection arrangement transverse strut of a cowl plenum; 
wherein the front connection arrangement comprises a through-opening extending through the bracket member and an elastomer deformation element secured to and extending upwardly from the transverse strut, the deformation element being received in a positive-locking manner in the through-opening; 
wherein the through-opening comprises an enclosed hole having a securing region at a front portion thereof for positive-locking of the deformation element therein, and a release region at a rear portion thereof for releasing the deformation element therefrom, the release region being separated from the securing region by a narrowed region of the hole; and
wherein, when a threshold force which acts in the longitudinal direction is exceeded, pressing the transverse strut backward toward the windshield wiper retention member, the deformation element is resiliently deformed by the narrowed region and guided from the securing region to the release region and released from the through-opening.

Amended claim 12 as follows:
12. (Currently Amended) The wiper subassembly as claimed in claim 11, wherein the windshield wiper retention member is connected by a rear connection arrangement to a dash panel 
Amended claim 15 as follows:
15. (Currently Amended) The wiper subassembly as claimed in claim 11, wherein a securing element secured to the transverse strut extends through the deformation element.  
Amended claim 19 as follows:
19. (Currently Amended) The wiper subassembly as claimed in claim 18, wherein the windshield wiper retention member has at a lower side a ramp portion which extends toward the rear in a downward direction and which is arranged in the longitudinal direction behind a counter-portion of the transverse strut.  
Amended claim 20 as follows:
20. (Currently Amended) The wiper subassembly as claimed in claim [[18]] 19, wherein the windshield wiper retention member can be redirected upward with respect to the transverse strut by cooperation of the ramp portion and the counter-portion in such a manner that the deformation [[portion]] element is guided by the release region out of the through-opening.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 11, Reid et al. (US 7,805,799) in view of Princet et al. (US 2007/0011839) or Boissac et al. (US 2009/0199373) discloses the claimed wiper subassembly with the exception of wherein the through-opening comprises an enclosed hole having a securing region at a front portion thereof for positive-locking of the deformation element therein, and a release region at a rear portion thereof for releasing the deformation element therefrom, the release region being separated from the securing region by a narrowed region of the hole; and wherein, when a threshold force which acts in the longitudinal direction is exceeded, pressing the transverse strut backward toward the windshield wiper retention member, the deformation element is resiliently deformed by the narrowed region and guided from the securing region to the release region and released from the through-opening.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the wiper subassembly disclosed by Reid et al. in view of Princet et al. or Boissac et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

03/02/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619